Title: To James Madison from James Monroe, 3 November 1800
From: Monroe, James
To: Madison, James


Dear Sir
Richmond Novr. 3. 1800
I lately made a flying visit to albemarle with my family in hope the change of air and scene might be useful, but cannot say that much benefit has been derived from it. Mrs. M.’s health is in a very delicate state, but hope it will soon improve. Majr. Butler passed to the so. lately resolved to aid the republican cause all in his power. From the north we have nothing new except the publication of a pamphlet by Hamilton, the object of wh. is to decry Adams, & throw the British or anti republican vote on Pinckney. I have not read it but am inclined to believe, from what I have heard of the work, it will do their whole party more harm than good. I am told it unmasks the views of that party too much not to injure it. I wish Mr. McGhehee to take possession of my plantation as soon as possible. If I knew when he wod. be there I wod. meet him. Petty has been dismiss’d, so that there is no one on the ground […]
